Citation Nr: 0101010	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-04 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchiectasis.

2. Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to August 
1946.

By June 1962 rating decision, the Regional Office (RO) denied 
the veteran's claim for service connection for 
bronchiectasis.  He was notified of this decision and of his 
right to appeal by a letter dated later that month.  He 
continued to submit evidence, and the RO issued several 
rating actions over the next year confirming the original 
denial.  See 38 C.F.R. § 3.156(b).  However, the veteran 
never perfected a timely appeal of the June 1962 rating 
decision and it is final.  38 U.S.C.A. § 7105 (West 1991) 
(formerly 38 U.S.C.A. § 4005(b) (1958)); 38 C.F.R. § 20.1103 
(2000) (formerly 38 C.F.R. § 3.104(a) (1962)).

In October 1991, the veteran again sought service connection 
for bronchiectasis.  By letter dated the following month, the 
RO advised him that the June 1962 determination had become 
final, and that he had to submit new and material evidence to 
reopen his claim.  He was provided with information 
concerning his appellate rights.  A timely appeal was not 
filed and the November 1991 determination is final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The veteran has recently submitted additional evidence, 
seeking to reopen his claim for service connection for 
bronchiectasis.  In a rating decision dated in January 1999, 
the RO concluded that the evidence submitted by the veteran 
was not new and material, and his claim for service 
connection for bronchiectasis remained denied.  

It is noted that in a substantive appeal dated in February 
1999, the veteran indicated that he wanted to testify at a 
hearing before a Member of the Board of Veterans' Appeals 
(Board) at the RO.  However, in a letter dated April 1999, 
the veteran withdrew his request, stating that a hearing 
before a hearing officer at the RO would suffice.


FINDINGS OF FACT

1. By letter in November 1991, the RO informed the veteran 
that he needed new and material evidence to reopen his claim 
for service connection for bronchiectasis.

2.  He was informed of this decision and of his right to 
appeal, but a timely substantive appeal was not received.

3.  The evidence added to the record since the November 1991 
decision is cumulative or does not bear directly and 
substantially upon the specific matter under consideration, 
and thus does not provide a new factual basis on which to 
reopen the veteran's claim.


CONCLUSIONS OF LAW

1.  The November 1991 determination denying service 
connection for bronchiectasis is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. § 20.1103 (1991).

2.  New and material evidence has not been received to 
warrant reopening of the claim of service connection for 
bronchiectasis.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the Department of Veterans Affairs (VA) is required 
to review for its newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  See 
Evans v. Brown, 9 Vet. App. 273 (1996).  In the present 
appeal, the veteran was informed of the last final 
disallowance of the claim for service connection for 
bronchiectasis in November 1991.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since this determination.  In order to do so, the 
Board will separately describe the evidence, which was of 
record at that time, and the evidence presented subsequently.  
The prior evidence of record is vitally important in 
determining newness and materiality for the purposes of 
deciding whether to reopen a claim.  Id.

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once an RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284 (1996), the Court indicated 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to prove each element that was a specified basis for the 
last disallowance.  See also Hickson v. West, 12 Vet. 
App. 247, 251 (1999). 

The old evidence 

The veteran's service medical records are negative for 
findings of a pulmonary disorder.  At his August 1946 
military separation medical examination, his respiratory 
system was normal on clinical evaluation.  A chest X-ray 
showed a density in the right apex, but the study was 
described as essentially negative.  

The veteran was hospitalized by the VA beginning in March 
1962.  He was admitted with the chief complaint of coughing 
blood.  A past history revealed a chronic productive cough, 
quantity about one to two cups full of yellow sputum a day 
for ten years.  About 2 1/2 weeks prior to admission, he had 
the abrupt onset of gross hemoptysis.  He was hospitalized at 
a private facility where studies for acid fast bacilli, 
bronchoscopy and bronchopneumonia were performed.  A past 
history revealed pneumonia at age fifteen, with no pneumonic 
complications.  Six weeks prior to admission, the veteran 
described an episode of "flu" with malaise and 
fatigability.  There was gradual improvement with treatment, 
until the onset of the present illness.  On examination, the 
lungs were clear, except for inspiratory sonorous rales at 
the left base in the midline.  Sputum revealed normal flora.  
Complement fixation tests for blastomycosis, coccidiomycosis 
and histoplasma showed no reaction.  A chest X-ray study was 
unremarkable for active disease.  A right bronchogram showed 
no evidence of pathology.  During the hospitalization, a 
thoracotomy was performed.  The diagnosis was bronchiectasis, 
localized, left lower lobe, due to infection.  

In a statement dated May 1962, a private physician related 
that he had treated the veteran in March 1962 (prior to his 
hospitalization by the VA) for a recent history of 
hemoptysis.  A bronchoscopy revealed bronchiectasis.  

By rating action in June 1962, the RO denied service 
connection for bronchiectasis on the basis that a chest 
condition was not shown in service or for many years after 
service.  

In a statement received in June 1962, another private 
physician reported he had treated the veteran in March 1962 
for cough and hemoptysis.  

Private medical records were received in July 1962 and 
reflect hospitalization in early March 1962.  A similar 
history as noted above was reported.  The veteran related 
that at the time of his service discharge, some abnormal 
shadows were apparently noticed on a chest X-ray study.  He 
stated that he was told by a physician that he had some coral 
dust in his lungs at that time.  He apparently had no further 
trouble with his chest.  He also stated that he had been 
treated by a private physician for a laceration of the scalp 
in the 1950's, and the doctor observed his lungs, but nothing 
further was noted.  The diagnosis was hemoptysis, rule out 
tuberculosis.

A private physician reported that he had first seen the 
veteran in March 1962 on referral for a complaint of recent 
hemoptysis.  It was the physician's feeling that the veteran 
had bronchiectasis of the left lower lobe.

In January 1963, the RO requested that a VA physician review 
and interpret chest X-ray studies on the entrance and 
discharge examinations, dated April 1944 and "May 1946."  
Later that month, a physician noted that an April 1944 chest 
X-ray study revealed no evidence of active pulmonary disease.  
There were numerous punctate calcifications bilaterally in 
the dependent portion of the bronchial tree.  Both lung 
fields were otherwise clear.  A 35 mm chest study presumed 
dated May 1946 revealed similar findings.  Both lung fields 
were clear, and bronchovascular markings were not increased.  
It was the opinion of the physician that there was no 
evidence of any active pulmonary pathology in either study.  
It was noted that the punctate calcifications were compatible 
with those commonly seen in cases of histoplasmosis.  

An addendum to the VA hospital report from March 1962 
reflects a diagnosis of bronchiectasis, localized, left lower 
lobe, due to infection. 

The veteran submitted VA Form 21-526 in October 1991.  He 
indicated that he had bronchiectasis that had its onset in 
1946.

The RO decision

By letter dated November 1991, the RO advised the veteran 
that he had been notified by letter in June 1962 that service 
connection for bronchiectasis had been denied, and that he 
had one year in which to appeal that determination.  He was 
further informed that he had to submit new and material 
evidence in order to reopen his claim.  He was advised of the 
type of evidence he would need to submit.  Finally, the 
veteran was provided with information concerning his right to 
appeal.  No response was received.  

The additional evidence 

VA medical records dated from 1993 to 1998 have been 
associated with the claims folder.  These records primarily 
reflect treatment for unrelated complaints.  The veteran was 
referred to the pulmonary clinic in February 1998, and he 
reported that he had been exposed to coral dust in 1944.  It 
was reported on a pulmonary function study in May 1998 that 
the veteran was a retired construction worker and had been 
exposed to dust.  When he was seen in July 1998, the 
assessment was chronic obstructive pulmonary disease.

In a statement dated November 1998, a private physician 
advised the veteran that his clinic no longer had the 
veteran's records.  It was noted that the records of all 
patients who had been seen during the time period the veteran 
referred to had been destroyed if the patient had not been 
seen at the clinic within the previous ten to fifteen years.  
He did recall that he had treated the veteran at a clinic in 
the 1960's.  

In a statement received in October 1998, E.F.S. related that 
he had worked with the veteran as a carpenter, and that the 
veteran had a difficult time breathing most days as he had 
only one lung.  

In a letter from two aunts and a cousin of the veteran, it 
was stated that the veteran coughed and spit up after his 
discharge from service.  They added that there was a brown 
mucous with rust spots present.  The veteran's lung surgery 
seemed to relieve his condition somewhat.  

In a statement dated February 1999, a pharmacist reported 
that the veteran was using bronchodilators beginning in the 
mid 1960's.  It was noted that the pharmacy was closed and 
all records had been shredded.

In April 1999, a representative of a VA medical center noted 
that, despite a thorough search, files of the veteran at that 
facility could not be located.

Private hospital records dated in March 1962 were received in 
September 1999.  The records show that the veteran had a one-
week history of coughing up blood.  It was noted that he was 
a construction supervisor.  The diagnosis was bronchiectasis. 

The veteran testified at a hearing at the RO in September 
1999.  He stated that coral dust from Saipan got on his 
lungs.  He noted that he was having problems coughing from 
the time of his discharge until his surgery.  

Duplicates of the VA hospital report from March 1962 are of 
record.  

The report of a VA hospital in August 1963 was received in 
1999.  Following an examination, the diagnosis was 
bronchiectasis, localized, left lower lobe, due to infection. 

In a statement dated January 2000, an acquaintance of the 
veteran related that he had worked with the veteran as a 
carpenter.  He stated that he would answer the phone when the 
veteran was coughing, and noted that the veteran used a lot 
of sprays.  Finally, he added that the veteran could only 
walk short distances before he would start to cough.

Analysis

The evidence received since the RO notified the veteran in 
November 1991 that he had to submit new and material evidence 
in order to reopen his claim includes duplicates of a VA 
hospital report from March 1962, a private hospital report 
from March 1962, a VA hospital report from August 1963, VA 
medical records reflecting treatment in the 1990's, a letter 
from a pharmacist, statements from two co-workers and the 
veteran's relatives, and the testimony of the veteran and his 
wife at a hearing at the RO.  The medical evidence either 
consists of evidence that was previously considered, or 
reflects treatment at least fifteen years after the veteran's 
separation from service for lung problems.  Accordingly, 
since the evidence that was before the RO in 1991 suggested 
these same facts, that is, that bronchiectasis was first 
demonstrated many years after service, and that there is no 
etiological relationship to service, the Board determines 
that these medical data are merely cumulative of evidence 
that was considered by the RO in 1991.  Since these pieces of 
medical evidence are not "new" evidence within the meaning 
of 38 C.F.R. § 3.156(a), they do not provide a basis for 
reopening.

With respect to the statements from the veteran and his 
relatives and co-workers, the Board likewise finds that they 
are not new and material evidence because they are cumulative 
or reiterative of other evidence previously considered by the 
RO at the time of the prior decision.  Simply put, the 
current assertions contain essentially the same assertions as 
those which were previously considered.  Thus, such evidence 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).

In sum, the evidence submitted since the RO's letter of 
November 1991, when viewed in conjunction with all the other 
evidence of record, is either cumulative and redundant or not 
probative of the issue at hand, namely, whether the veteran 
currently has bronchiectasis that is related to his military 
service.  As such, this evidence is not "new and material" 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the veteran's claim of entitlement to service 
connection for bronchiectasis.  38 U.S.C.A. § 5108.

In reaching its decision, the Board has considered whether 
additional action is necessary pursuant to the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, that provision 
provides in pertinent part that the Secretary is not required 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  As set forth 
above, no such evidence has been submitted.  Moreover, the 
Board notes that the veteran has specifically identified no 
additional evidence which could serve to reopen his claim.  
Consequently, the Board finds that no additional action is 
necessary under the Veterans Claims Assistance Act of 2000.


ORDER

Since new and material evidence has not been submitted to 
reopen a claim for service connection for bronchiectasis, the 
appeal is denied.  


REMAND

The veteran also claims entitlement to service connection for 
bilateral hearing loss on the basis that such hearing loss 
started in service after a suicide plane hit his ship.  

A review of the record shows that the veteran's service 
medical records are negative for complaints or findings of 
hearing loss.  On his military separation medical examination 
in August 1946, no diseases or defects of the ears were noted 
and whispered voice and spoken voice tests were 15/15, 
bilaterally.  The post-service medical evidence of record 
includes VA outpatient treatment records showing that when 
the veteran was seen in November 1999, it was noted that he 
was wearing hearing aids in each ear.

In the rating decision on appeal, the RO determined that the 
veteran's claim of service connection for bilateral hearing 
loss was not well grounded as the record lacked competent 
medical evidence of a nexus between the veteran's claimed 
hearing loss and his military service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the VCAA eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), which held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in law brought about by VCAA, a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained therein.  Also, as the RO 
has not yet considered whether any additional notification or 
development action is required under VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard, 
supra; VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Thus, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
afford him the opportunity to identify 
the names, addresses, and approximate 
dates of treatment for all health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for bilateral hearing loss.  
After securing any necessary 
authorization for the release of medical 
information, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran that have not 
been previously secured.

2.  After the above records, if any, have 
been secured and associated with the 
claims folder, the veteran should be 
afforded a VA examination for the 
purposes of determining the nature and 
etiology of any current bilateral hearing 
loss.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  In the examination report, the 
examiner should be requested to provide 
an opinion as to the etiology and likely 
date of onset of any bilateral hearing 
loss, to include stating whether it is at 
least as likely as not that any such 
hearing loss was incurred during the 
veteran's active service.

3.  The RO should then review the claims 
file to ensure that all of the development 
requested has been completed.  In 
particular, the RO should review the 
requested medical report to ensure that it 
is responsive to and in complete 
compliance with this remand.  If not, the 
RO should take remedial action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), as well as any pertinent 
guidance that is subsequently provided, 
including, among others things, final 
regulations, VA General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case, containing notice of all relevant 
actions taken on the claim for benefits, including a summary 
of the evidence and applicable law and regulations 
considered.  Then, an opportunity for response should be 
allowed.  Thereafter, the case should be returned to the 
Board.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
Also, VBA Adjudication Procedure Manual, M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K.B. Conner
	Acting Member, Board of Veterans' Appeals

 

